PER CURIAM.
For the reasons set forth in the memorandum opinion of the Board of Tax Appeals the decision of the Board upon the right of the petitioner to deduct as taxes certain import duties in computing its income tax for the year 1936 is affirmed. The decision, however, includes an adjudication of the petitioner’s liability for undistributed profits tax for the same year which may be affected by the provisions of Section 501(a) (3) of the Revenue Act of 1942, 26 U.S.C. A. Int.Rev.Acts. Accordingly upon the joint motion of the petitioner and the respondent the decision of the Board is vacated and the cause is remanded to the Tax Court of the United States for the determination by it of the application and effect, if any, of the provisions of Section 501 (a) (3) of the Revenue Act of 1942 upon the liability of the petitioner for undistributed profits tax for the year 1936.